Citation Nr: 0932827	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than January 2, 
2007, for basic eligibility for Dependents' Educational 
Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 
1982 and from October 1985 to December 1988.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The Veteran provided testimony at a March 2009 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran submitted what the RO construed as a claim 
for DEA benefits on October 24, 2005; the claim has been 
pending since that time.

2.  A certificate of marriage of record establishes that the 
Veteran was married on January [redacted], 2005.

3.  Competent clinical evidence of record establishes that 
the Veteran has been permanently totally disabled from 
October 24, 2005.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 24, 
2005, for basic eligibility for Dependents' Educational 
Assistance (DEA) benefits are met.  38 U.S.C.A. § 3501, 5107, 
5110, 5113 (West 2002); 38 C.F.R. § 3.102, 3.400, 3.807 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the full benefits sought on appeal.  
Therefore, no further notice or development is needed with 
respect to this matter.

Factual Analysis

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child, spouse, or surviving spouse of a 
veteran will have basic eligibility if the following 
conditions are met: the veteran was discharged from service 
under conditions other than dishonorable, or died in service; 
and (1) the veteran has a permanent total service-connected 
disability; or (2) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (3) the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§§ 3.807, 21.3021. 

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Effective dates relating to awards under 38 U.S.C.A. Chapters 
30, 31, 32, 35, or 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation, unless certain exceptions are met.  
38 U.S.C.A. § 5113 (West 2002). 

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported in recent years.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

In August 2002, the RO received claims from the Veteran for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU), and entitlement 
to service connection for depression.

In January 2003, the Veteran's claim for service connection 
for depression was granted, and an initial rating of 30 
percent assigned, effective August 20, 2002.  Also, the 
Veteran's claim for a TDIU was denied.  The Veteran appealed 
the denial of a TDIU.  In a rating decision dated in 
September 2003, the RO increased the initial rating for 
depression to 50 percent, effective August 13, 2002.

A marriage certificate of record establishes that the Veteran 
was married on January [redacted], 2005.

In a rating decision dated in February 2005, the RO increased 
the Veteran's initial rating for service-connected depression 
from 50 percent to 100 percent, effective August 13, 2002.  
The 100 percent rating for depression was said by the RO to 
moot the Veteran's ongoing claim for a TDIU.  Also in the 
rating decision dated in February 2005, the RO denied basic 
eligibility to DEA benefits, for the stated reason that 
although the Veteran had been rated as 100 percent disabled 
due to psychiatric disability, the evidence did not show that 
the disability was permanent in nature.  

On October 24, 2005, the RO received from the Veteran's 
representative a letter from the Social Security 
Administration stating that the Veteran had been found 
disabled effective August 1, 2002, due to his depression 
meeting the medical criteria for the level of severity set 
forth at listing 12.04 of SSA's Listing of Impairments.  The 
Veteran's representative requested that the Veteran's major 
depression be considered permanent and total by VA based on 
this evidence.  The RO also construed the October 24, 2005, 
letter from the Veteran's representative as a claim for DEA 
benefits.  (See title page of March 2006 RO rating decision.)  

In March 2006, the RO received the SSA medical and 
administrative records underlying the October 2005 SSA 
decision.  Later that month, the RO continued its denial of 
DEA benefits, on the basis that the evidenced did not show 
that the Veteran's depression caused him to be permanently 
disabled.

In February 2007, the RO received numerous records of VA 
treatment for depression, which in the RO's view reflected 
that the Veteran's condition had been considerably worse than 
previously rated.  This was new and material evidence 
received within the one-year appeal period of the March 2006 
decision that denied entitlement to DEA benefits and denied a 
permanent total rating for depression.  Thus, readjudication 
of the March 2006 decision regarding permanent total 
disability and DEA benefits was required, since new and 
material evidence had been received within the one-year 
appeal period for the denied claims.  See 38 C.F.R. 
§ 3.156(b) (New and material evidence--pending claim).

In a rating decision dated in February 2007, the RO continued 
a 100 percent rating for the Veteran's service-connected 
depression.  The RO considered this 100 percent rating 
permanent, since the 100 percent rating had been in effect 
from August 2002, forward, a period of more than five years, 
apparently taking into consideration the provisions of 38 
C.F.R. § 3.344 (Stabilization of disability evaluations).   

Also in the February 2007 rating decision, the RO awarded DEA 
benefits.  The RO assigned an effective date of January 2, 
2007, for the reason that, in the RO's view, the evidence 
showed that the Veteran had a "total service-connected 
disability, which was considered permanent as of that date."  
The basis for this finding appears to have been that the 
Veteran had been admitted to a VA hospital for treatment of 
severe psychiatric disability on January 2, 2007.

On appeal the Veteran has asserted that he seeks no more than 
basic eligibility for DEA benefits from January [redacted], "2006," 
the date he became married.  (See March 2009 Board hearing 
transcript (Tr.) at pages 2-3.)  However, as noted above, a 
certificate of marriage of record reflects that he was 
married on January [redacted], 2005.

As described above, the current claim for DEA benefits was 
pending from at least October 24, 2005, and the Veteran has 
been rated as totally disabled due to depression from August 
2002 forward, with a finding that the total disability was 
permanent in a February 2007 RO rating decision.  

There is ample evidence to support the RO's finding of 
permanent and total disability.  In May 2005 the Veteran was 
noted during VA treatment to be on psychiatric medication, 
homeless, and depressed.  In October 2005 the Veteran was 
found totally disabled by SSA due to the severity of his 
depression having met that agency's regulatory medical 
listing criteria from August 2002 forward.  A June 2006 VA 
treatment note indicates that the Veteran was "quite 
depressed."  The Veteran was admitted for psychiatric 
hospitalization in July 2006 with a Global Assessment of 
Functioning of 35.  As noted above, scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).   In August 2006 
a GAF of 42 was assigned, still consistent with a serious 
level of symptomatology consistent with an inability to find 
employment.  In November 2006 the Veteran was evaluated as 
experiencing a severe episode of major depressive disorder.  
As noted above, the Veteran was admitted by VA for treatment 
for severe psychiatric disability in January 2007.

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran was permanently and 
totally disabled due to service-connected depression for the 
period from October 24, 2005, and that a claim for DEA 
benefits had been pending from at least as early as October 
24, 2005.  Accordingly, the Board finds that the criteria for 
an earlier effective date for basic eligibility for DEA 
benefits of October 24, 2005, is warranted.  This is a full 
grant of the benefits sought on appeal.  (Tr. at 2-3).


ORDER

Entitlement to an earlier effective date of October 24, 2005, 
for basic eligibility for Dependents' Educational Assistance 
(DEA) benefits is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


